Motion by the appellant to direct the Supreme Court, Queens County, to conduct a reconstruction hearing with respect to the minutes of a Sandoval hearing on an appeal from a judgment of the Supreme Court, Queens County, rendered August 12, 1991, under Indictment No. 4005/90.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, it is
Ordered that the motion is denied.
The defendant seeks a reconstruction hearing on the grounds that upon "information and belief’, he was not present at the Sandoval hearing. However, the court records indicate that, in fact, the defendant was present at the Sandoval hearing, appearing with his attorney. Since it can be ascertained from the record that the defendant was present at the Sandoval hearing, a reconstruction hearing is not required (cf., People v Michalek, 82 NY2d 906). Miller, J. P., Pizzuto, Joy and Krausman, JJ., concur.